                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


          KEVIN A. GARY,
                                                      Case No. 17-cv-10544
               Plaintiff,
                                               UNITED STATES DISTRICT COURT JUDGE
                   v.
                                                       GERSHWIN A. DRAIN
     TRUEBLUE, INC., ET AL.,
                                                UNITED STATES MAGISTRATE JUDGE
                                                     ELIZABETH A. STAFFORD
              Defendants.
                                         /

 OPINION AND ORDER GRANTING DEFENDANTS’ SECOND MOTION
               FOR SUMMARY JUDGMENT [#49]

                                I. INTRODUCTION

      Plaintiff Kevin Gary initiated this action against Defendants TrueBlue, Inc.

(d/b/a People Ready, Inc. and Labor Ready, Inc.) on February 17, 2017. Dkt. No.

1. In his Complaint, Plaintiff alleged Defendants used prohibited equipment to

send him over one-thousand text messages, in violation of 47 U.S.C. §

227(b)(1)(A)(iii), otherwise known as the Telephone Consumer Protection Act

(“TCPA”). Id. at pp. 6-7 (Pg. ID 6-7).

      On June 21, 2018, Defendants filed a Motion for Summary Judgment. Dkt.

No. 38.   With leave from the Court, Defendants filed a Second Motion for

Summary Judgment on August 28, 2018. Dkt. No. 49. Plaintiff filed a Response

on September 4, 2018. Dkt. No. 50. Defendants filed a Reply on September 18,

                                         -1-
2018. Dkt. No. 52. The Court heard oral argument on October 10, 2018. Dkt. No.

54.

      Present before the Court is Defendants’ Second Motion for Summary

Judgment [#49].     For the reasons set forth below, the Court will GRANT

Defendants’ Motion.

                                 II. BACKGROUND

      People Ready, the successor entity of Labor Ready, is a staffing company

that helps place unemployed blue-collar workers with job opportunities in the local

community. Dkt. 49-1, p. 2 (Pg. ID 744). Traditionally, workers would arrive at

the labor hall around 5:00 a.m. each morning to see whether there was any work

available, and jobs would be assigned on a first-come, first-served basis. Id. at p. 3

(Pg. ID 745). Today, People Ready uses a messaging platform called WorkAlert

to inform workers about potential jobs via text message. Id. Hence, workers no

longer need to come into the office to learn about job opportunities. Id.

      If a People Ready branch employee opts to use WorkAlert to fill an open

position, the first step in placing a worker with a customer is for the employee to

manually open the WorkAlert web browser application on their desktop computer

and enter their log-in credentials. Id. at p. 4 (Pg. ID 746). Next, the branch

employee is directed to the “work search” screen, where they must input criteria to

search for potential workers. Id. at pp. 4-5 (Pg. ID 746-47). The branch employee



                                         -2-
then hits the “search” button, which returns a list of potential workers to whom the

branch employee can consider sending a text message. Id. at p. 5 (Pg. ID 747).

Once the branch employee is satisfied with the pool of potential workers, the

employee will manually compose a text message that will go out to the workers

who have opted into the WorkAlert program. Id.

      According to Defendants’ Director of Platform Solutions -- Cindi Knutson --

there is no way to send a text message through the WorkAlert system without the

several steps of human intervention described above. Id. at p. 6 (Pg. ID 748).

Even more, WorkAlert lacks the capability to randomly or sequentially text

potential workers. Id.

      Plaintiff applied to join Labor Ready on July 7, 2011. Dkt. No. 49-2, p. 6-7

(Pg. ID 754-55). When he did so, Plaintiff completed and signed an application

form that contained a provision entitled, “Consent for Telephone Contact.” Id. at

p. 7 (Pg. ID 755).       That provision stated, “I give Labor Ready my express

permission and consent to call my phone number that I provided on my

employment application for the sole purpose of alerting me to new job

opportunities at Labor Ready.” Id.

      Since joining Labor Ready, Plaintiff asserts he has received over 5,600 text

messages from Defendants through the WorkAlert system. Dkt. No. 50, p. 7 (Pg.

ID 945). Plaintiff further asserts that on several occasions he revoked his consent



                                        -3-
to continue receiving those text messages. Id. In fact, on September 17, 2016,

February 23, 2017, and February 26, 2017, Plaintiff texted the WorkAlert system,

“Please don’t contact me anymore.” See Dkt. No. 50-4. In addition, Plaintiff has

two documents from Defendants’ branch employee -- Kristina Bellizzi -- dated

February 22, 2017, indicating a request that Plaintiff be opted out of receiving

messages through the WorkAlert system.        See Dkt. No. 50-8.     Despite this,

Plaintiff has continued to receive text messages from WorkAlert. See Dkt. No. 50-

5, pp. 29-51 (Pg. ID 1002-24); Dkt. No. 50-6. At the same time, it appears that

Plaintiff opted back in to receiving text messages and continued to accept jobs via

WorkAlert. See id.

      Through the discovery process, Plaintiff learned that Defendants’ WorkAlert

system acts in conjunction with a third-party aggregator called mBlox. Dkt. No.

50, p. 7 (Pg. ID 945). According to Defendants, “Text messages leave Work Alert,

go to mBlox (SMS provider) and are then sent to each worker’s wireless carrier to

be delivered to the individual’s cell phone.” Dkt. No. 50-9, p. 2 (Pg. ID 1072).

Plaintiff now claims that mBlox is a fully-automated-text-messaging system

regulated by the TCPA. See Dkt. No. 50, p. 7 (Pg. ID 945). And because

Defendants’ WorkAlert system acts in conjunction with mBlox, Plaintiff suggests

Defendants’ text messages violate section 227(b)(1)(A)(iii) of the TCPA. See id.




                                        -4-
                              III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(c) empowers a court to grant summary

judgment if “there is no genuine issue as to any material fact and the moving party

is entitled to judgment as a matter of law.”       Cehrs v. Ne. Ohio Alzheimer’s

Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998). The evidence and all reasonable

inferences must be construed in the light most favorable to the non-moving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1968).

There is a genuine issue of material fact “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Mere allegations or denials in the non-movant’s

pleadings will not suffice, nor will a mere scintilla of evidence supporting the non-

moving party. Id. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. Id. at 252.

                                  IV. DISCUSSION

      A. The Telephone Consumer Protection Act


      Congress enacted the TCPA in response to consumer complaints about

unwanted calls and text messages from telemarketers. ACA Int’l v. FCC, 885 F.3d

687, 691 (D.C. Cir. 2018). The TCPA, in relevant part, prohibits any person from

using an automatic telephone dialing system to make a call or send a text message

to another person without that person’s consent. See 42 U.S.C. § 227(b)(1)(A)(iii);


                                         -5-
Keating v. Peterson’s Nelnet, LLC, 615 Fed. Appx. 365, 370 (6th Cir. 2015).

Under the Act, an automatic telephone dialing system is defined as equipment with

the “capacity” (1) to store or produce telephone numbers to be called, using a

random or sequential number generator, and (2) to dial such numbers. 42 U.S.C. §

227(a)(1).

      Congress delegated authority to the Federal Communications Commission

(“FCC”) to prescribe regulations enforcing the TCPA. See 42 U.S.C. § 227(b)(2).

Since then, the FCC has issued a series of orders and rulings. See e.g., In re Rules

and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd.

14014 (F.C.C. July 3, 2003); In re Rules and Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 23 FCC Rcd. 559 (F.C.C. Jan. 4, 2008); In re Rules

and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd.

7961 (F.C.C. July 20, 2015) (hereinafter “2015 Ruling”).

      Relevant to the case at hand, the FCC’s 2015 Ruling sought to clarify two

open questions: (1) what did it mean for a telephone system to have the “capacity”

to perform the autodial functions enumerated in section 227(a)(1) of the TCPA;

and (2) what did those functions entail? See 2015 Ruling, 30 FCC Rcd. at 7974-

75.   First, the FCC determined that the term “capacity” referred not only to a

system’s present capabilities, but also to its “potential functionalities.”   2015

Ruling, 30 FCC Rcd. at 7974. Second, the FCC noted that dialing equipment



                                        -6-
could store or produce, and dial random or sequential numbers, and that this

included calling from a set list. Id. at 7971-72. Further, the FCC reaffirmed that a

basic function of an autodialer is having the ability to dial thousands of numbers in

a short period of time without human intervention. Id. at 7975. But the FCC failed

to clarify whether a system that did require human intervention could still qualify

as an automatic telephone dialing system. See id.

      Faced with confusion, the D.C. Circuit recently set aside the above portions

of the FCC’s decision. See ACA Int’l, 885 F.3d at 692; 28 U.S.C. § 2342(1) (“The

court of appeals . . . has exclusive jurisdiction to enjoin, set aside, suspend (in

whole or in part), or to determine the validity of – all final orders of the Federal

Communications Commission.”). The D.C. Circuit held:

      The order’s lack of clarity about which functions qualify a device as an
      autodialer compounds the unreasonableness of the Commission’s expansive
      understanding of when a device has the “capacity” to perform the necessary
      functions. We must therefore set aside the Commission’s treatment of those
      matters.

ACA International, 885 F.3d at 703.

      In ACA International, eleven petitions for review of the FCC’s 2015 Ruling

were consolidated in the D.C. Circuit. Sixth Circuit case law suggests that this

makes the D.C. Circuit’s decision to set aside the 2015 Ruling binding on this

Court. Indeed, in Sandusky Wellness Center, LLC v. ASD Specialty Healthcare,

Inc., the Sixth Circuit recognized that once the Multidistrict Litigation Panel



                                         -7-
assigned petitions challenging an FCC rule to the D.C. Circuit, that court became

the sole forum for addressing the validity of the rule. See 863 F.3d 460, 467 (6th

Cir. 2017) (citing Peck v. Cingular Wireless, LLC, 535 F.3d 1053, 1057 (9th Cir.

2008)). The same should hold true here.

      In short, because of the D.C. Circuit’s holding in ACA International, this

Court need not defer to the FCC’s understanding of the capacity and functions of

an autodialer under the TCPA. See Keyes v. Ocwen Loan Servicing, LLC, 2018

WL 3914707, at *6 (E.D. Mich. Aug. 16, 2018) (holding this Court need not defer

to the FCC’s declarations regarding the capacity and functions of an automatic

telephone dialing system). Since the ACA International decision, there has been

no Sixth Circuit case law interpreting the definition of an autodialer. Therefore,

the Court must look to the plain language of the statute to resolve the pending

motion. See Marshall v. CBE Grp., Inc., 2018 WL 1567852, at *5 (D. Nev. Mar.

30, 2018) (holding in light of the ACA International decision, the court will not

stray from the statutory language of the TCPA).

      B. Defendants’ Motion for Summary Judgment


      Here, Defendants have moved for summary judgment raising four

arguments. Dkt. No. 49. First, Defendants argue summary judgment is warranted

because the TCPA does not prohibit the texting of employee-benefitting job offers.

See Dkt. No. 49, p. 19 (Pg. ID 734). Second, Defendants argue its WorkAlert


                                       -8-
system is not an automatic telephone dialing system as defined by the plain

language of the TCPA. See id. at p. 21 (Pg. ID 736). Third, Defendants argue

WorkAlert is not an automatic telephone dialing system under the FCC’s now

vacated understanding of the TCPA because the system requires several steps of

human intervention to send text messages. See id. at p. 24 (Pg. ID 739). Finally,

Defendants argue Plaintiff consented to its text messages, thus establishing a

complete defense. See id. at p. 26 (Pg. ID 741).

      Here, the Court agrees that Defendants’ WorkAlert system does not qualify

as an automatic telephone dialing system under the plain language of the TCPA.

Accordingly, Defendants are entitled to summary judgment.

      1. Defendants are Entitled to Summary Judgment because there is no
         Evidence that its WorkAlert System is an Automatic Telephone Dialing
         System as Defined by the TCPA.


      Through the discovery process, Plaintiff learned, “Text messages leave

Work Alert, go to mBlox (SMS provider) and are then sent to each worker’s

wireless carrier to be delivered to the individual’s cell phone.” See Dkt. No. 50-9.

Hence, Plaintiff no longer asserts Defendants’ WorkAlert system by itself qualifies

as an automatic telephone dialing system. See Dkt. No. 50, p. 7 (Pg. ID. 945).

Instead, he argues Defendants combine its system with a third-party aggregator --

mBlox -- whose equipment is fully automated. See id. This combination, Plaintiff

suggests, makes Defendants liable under the TCPA. See id. In support, Plaintiff


                                        -9-
cites to the FCC’s 2015 Ruling where the Commission held, “parties cannot

circumvent the TCPA by dividing ownership of dialing equipment.” See id. at p.

10 (Pg. ID 948); 2015 Ruling, 30 FCC Rcd. at 7977.1 But despite this ruling,

Plaintiff fails to demonstrate that WorkAlert, when combined with mBlox, has the

capacity to randomly or sequentially dial or text phone numbers.


         a. There is no Evidence that WorkAlert and/or mBlox can Store or Produce
            Numbers to be Called, Using a Random or Sequential Number Generator.

         To qualify as an automated telephone dialing system under the TCPA, a

piece of equipment must have the capacity to (1) store or produce telephone

numbers to be called, using a random or sequential number generator, and (2) dial

such numbers. 42 U.S.C. § 227(a)(1).


         Here, Defendants presented an affidavit from its Director of Platform

Solutions stating WorkAlert lacks the capability to randomly or sequentially dial or

text potential workers. See Dkt. 49-1, p. 6 (Pg. ID 748). Still, Plaintiff claims

Defendants’ third-party aggregate, mBlox, has this capacity because mBlox uses

programs such as “Java API, XML, and SMPP servers.” See Dkt. No. 50, p. 9 (Pg.

ID 947). However, Plaintiff’s evidence in support of this claim is lacking.




1
    This portion of the FCC’s 2015 Ruling was not set aside in ACA International.

                                         -10-
      Plaintiff first offers a document titled, “Technical Specifications.” Dkt. No.

50-10, p. 2 (Pg. ID 1074).      The document, among other things, contains the

following text box:


        Feature:                   Supported:           Additional Information:


      API Options                       √                  Java API, XML, or
                                                                 SMPP

Id. Plaintiff contends that this document shows mBlox uses Java API, XML, and

SMPP. Dkt. No. 50, p. 9 (Pg. ID 947).


      Next, Plaintiff attempts -- unsuccessfully -- to explain Java API and SMPP

through a series of documents he obtained from the Internet.          For example,

Plaintiff offers an excerpt of an article from dzone.com titled, “Random Number

Generation in Java.” Dkt. No. 50-12. Plaintiff provides no additional commentary

on this article, and therefore, asks the Court to make the inferential leap that this

document proves mBlox can randomly generate and text phone numbers.


      In addition, Plaintiff offers a document from quora.com titled, “How do

SMPP server works?” Dkt. No. 50-11, p. 3 (Pg. ID 1081). Remarkably, this

document comes from an Internet forum where, it appears, anyone with an Internet

connection can log on and answer posted questions. See id. Plaintiff provides no

information about who these individuals on the forum are or the basis for their


                                        -11-
knowledge.     Moreover, Plaintiff specifically directs the Court’s attention to a

user’s answer that reads: “SMPP is an application layer protocol, [w]hich is used in

telecom industry to message transfer.” However, even if true, this in no way

demonstrates that mBlox has the capacity to randomly or sequentially dial or text

phone numbers.


      As Defendants correctly note, Plaintiff had the opportunity to add mBlox as

a co-defendant, conduct discovery to see how mBlox interacts with Defendants’

WorkAlert system, and even obtain evidence directly from mBlox to see how these

Java API and SMPP programs operate within its system. See Dkt. No. 52, p. 6 (Pg.

ID 1098).     Plaintiff did none of these things.    In contrast, Defendants have

presented evidence that WorkAlert lacks the capability to randomly or sequentially

dial or send text messages. See Dkt. 49-1, p. 6 (Pg. ID 748). Hence, even viewing

all the evidence in a light most favorable to Plaintiff, no reasonable juror could

decide in Plaintiff’s favor on this issue.

      b. WorkAlert and/or mBlox are not Automatic Telephone Dialing Systems
         Irrespective of Whether they have Automated Functions.

      In a now vacated portion of its 2015 Ruling, the FCC reaffirmed that basic

functions of an autodialer are to “dial numbers without human intervention” and

“dial thousands of numbers in a short period of time.” 2015 Ruling, 30 FCC Rcd.

at 7975. Keying on this language, Plaintiff raises three arguments.



                                             -12-
      First, Plaintiff argues that WorkAlert can operate without human

intervention because its third-party aggregate, mBlox, allegedly uses a program

called “Auto Retry” that resends undelivered text messages for up to a seventy-

two-hour period.   Dkt. No. 50, p. 9 (Pg. ID 947).       Second, Plaintiff argues

WorkAlert and/or mBlox can operate without human intervention because he

received text messages about job opportunities when Defendants’ branch office

was closed. Id. Finally, Plaintiff argues WorkAlert and/or mBlox can operate

without human intervention because he has received immediate responses from the

system in less than a second. See Dkt. No. 50, p. 15 (Pg. ID 953). Specifically,

Plaintiff references two occasions where he received automated opt-out messages

from WorkAlert. See Dkt. No. 50-7.

      With respect to this last argument, the Court has already held that automatic

opt-out text messages are generally not actionable under the TCPA. See Dkt. No.

45, p. 21 (Pg. ID 697) (citing 2015 Ruling, 30 FCC Rcd. at 8015). Indeed:

      A one-time text sent in response to a consumer’s request for information
      does not violate the TCPA or the Commission’s rules so long as it: (1) is
      requested by the consumer; (2) is a one-time only message sent immediately
      in response to a specific consumer request; and (3) contains only the
      information requested by the consumer with no other marketing or
      advertising information.

2015 Ruling, 30 FCC Rcd. at 8016. But more to the point, the plain language of

the TCPA does not prohibit the use of devices with automated functions. See 42

U.S.C. § 227(a)(1). Instead, the statute requires a showing that the system has the

                                       -13-
capacity to randomly or sequentially dial or text phone numbers. See id. Here,

Plaintiff has not made such a showing.

      c. That WorkAlert and/or mBlox Operate via a Web Browser does not
         make these Systems Automatic Telephone Dialing Systems Under the
         TCPA.

      The ACA International did not set aside the FCC’s 2015 Ruling in its

entirety. In one portion of the Ruling that remains good authority today, the FCC

stated: “The equipment used to originate Internet-to-phone text messages to

wireless numbers via email or via a wireless carrier’s web portal is an ‘automatic

telephone dialing system’ as defined in the TCPA.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 8018

(F.C.C. July 20, 2015). The FCC reasoned, “the equipment used to send these

messages . . . must necessarily store, or at least have the capacity to store, large

volumes of numbers to be called.”         Id.   Further, “Even assuming that the

equipment does not actually use a random or sequential number generator, the

capacity to do so would make it subject to the TCPA.” Id. at 8019.

      From this, Plaintiff argues that because WorkAlert sends messages through a

web browser, this is a categorical violation of the TCPA. See Dkt. No. 50, p. 13-

14 (Pg. ID 951-52). The Court will disagree. While there is no Sixth Circuit case

law addressing this issue, the Northern District of Illinois squarely rejected this

argument in Blow v. Bijora, Inc. 191 F. Supp. 3d 780, 788-89 (N.D. Ill. 2016).



                                         -14-
      At issue in Blow was whether the defendant violated the TCPA by using a

software-based messaging transmission platform to send its customers text

messages. Id. at 782-83. There, it was undisputed that sending a text through the

messaging platform required multiple steps of human intervention. See id. at 783.

For example, the defendant’s employees had to manually log in to the system,

enter the phone number(s), and draft the text message. Id. Still, the plaintiff

argued that the FCC’s 2015 Ruling established automatic liability under the TCPA

for any person using an Internet-to-phone messaging platform. Id. at 788. The

district court disagreed. Id. at 788-89.

      The district court emphasized, “While the 2015 FCC Order expanded the

definition of an ATDS, the Order did not make a blanket proclamation that all

internet-to-phone platforms are autodialers categorically.      Instead, the FCC

explicitly stated that whether a particular piece of equipment was an ATDS was a

‘case-by-case determination.’” Id. Ultimately, the district court concluded that the

defendant did not violate the TCPA because there was no evidence that the

messaging platform had the capacity to store or generate numbers -- whether

randomly, sequentially, or from a defined list -- on its own, and without human

intervention. Id. at 789. This Court finds Blow persuasive.

      Here, like in Blow, there is no evidence in the record that WorkAlert and/or

mBlox has the capacity to randomly or sequentially text numbers, as required by



                                           -15-
the plain language of the TCPA. See id. To the contrary, Defendants’ Director of

Platform Solutions explicitly stated that WorkAlert lacks this capability. See Dkt.

No. 49-1, p. 6 (Pg. ID 748).       Hence, Defendants’ use of these web-based

messaging platforms does not automatically violate the statute.

      This conclusion is consistent with the overall framework of the ACA

International decision. 885 F.3d 387. Indeed, it appears that the FCC’s 2015

Ruling presumed Internet-to-text messaging platforms could be automatic

telephone dialing systems under the TCPA because they have the potential

“capacity” to use a random or sequential number generator. See 2015 Ruling, 30

FCC Rcd. at 8018-19. But in ACA International, the D.C. Circuit explicitly set

aside the FCC’s expansive definition of the term “capacity.” 885 F.3d at 703.

Instead, the D.C. Circuit emphasized:

      the question whether equipment has the “capacity” to perform functions of
      an ATDS ultimately turns less on labels such as “present” and “potential”
      and more on considerations such as how much is required to enable the
      device to function as an autodialer.

Id. at 696.   Here, there is simply no evidence in the record demonstrating

WorkAlert and/or mBlox either has or could have this capacity.

      Moreover, it is unclear that WorkAlert and/or mBlox are even the type of

Internet-to-phone text messaging platforms contemplated by the FCC’s 2015

Ruling. See 2015 Ruling, 30 FCC Rcd. at 8018-19 (finding the equipment at issue

stores and produces the wireless telephone numbers to be called, and it does so

                                        -16-
using random or sequential number generators to populate potential domain name

addresses); Derby v. AOL, Inc., 2015 WL 5316403, at *5 (N.D. Cal. Sept. 11,

2015) (holding such a system involves messages that originate as electronic mail

(e-mail) and are sent to a combination of the recipient’s unique telephone number

and the wireless provider’s domain name). Here, there is simply no evidence in

the record showing WorkAlert and/or mBlox can operate in this manner.

Accordingly, Defendants are entitled to summary judgment.

      2. Because there is no Evidence that Defendants’ WorkAlert System or its
         Third-Party Aggregate are Automatic Telephone Dialing Systems Under
         the TCPA, Defendants’ Remaining Arguments are Immaterial.

      Defendants raised a total of four arguments in support of its summary

judgment motion.     The Court agreed that WorkAlert and/or mBlox are not

automatic telephone dialing systems as defined by the plain language of the TCPA.

Hence, it is not necessary to reach the merits of Defendants’ remaining arguments.

                                 V. CONCLUSION

      For the reasons discussed herein, the Court will GRANT Defendants’

Second Motion for Summary Judgment [#49].

      IT IS SO ORDERED.



Dated:      October 11, 2018
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge

                                       -17-
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 11, 2018, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager Generalist




                                       -18-
